Citation Nr: 1826505	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-42 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss of the left ear.

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome with patellar tendinitis.

3.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome with patellar tendinitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Veteran's representative asserted that the Veteran's most recent VA examinations of record, which were provided in March 2011, did not reflect the current severity of his service-connected conditions.  See August 2016 Informal Hearing Presentation.  The Veteran's representative indicated that the Veteran underwent right knee replacement in January and the Veteran was being fitted for hearing aids in September.  Id.  The Veteran's representative argued that his condition had worsened and he requested new examinations.  Id.  Thus, the Board finds that remand for VA examination is warranted.

Updated treatment records should also be secured on remand. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, the AOJ should attempt to obtain all pertinent updated treatment records, including January 2016 knee replacement and September 2016 audiological records, and associate any additional treatment records with the claims file to the extent possible.

2.  After the treatment records have been updated, the Veteran should be scheduled for VA examination of the knees to ascertain the severity of his service-connected bilateral knee disabilities using the most recent Disability Benefits Questionnaire.  The claims file must be reviewed and the review noted in the reports.  All symptoms should be identified along with their frequency, duration, and severity.

(a) To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for each knee.  If an examiner is unable to provide the information, he or she should clearly explain why that is so.

(b) All clinical findings should be reported in detail to include the functional impact.  If the Veteran reports having flare-ups and the examination is not conducted during a flare-up, then the examiner should offer an estimate of additional functional loss based on relevant sources available to the examiner, including the Veteran's statements and other medical records.

3.  After the treatment records have been updated, the Veteran should be scheduled for a VA audiological examination to ascertain the severity of his service-connected left ear hearing loss.  Also, the examiner must fully describe the functional effects caused by his hearing disability to include the impact on ordinary conditions of life and his ability to work.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




